NO. 12-18-00292-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 VELVIN OIL COMPANY, INC.,                                    §   APPEAL FROM THE 123RD
 APPELLANT

 V.
                                                              §   JUDICIAL DISTRICT COURT
 R & S TRUCKING, A PARTNERSHIP,
 TOMMY E. EAVES, REBECCA A.
 EAVES, STEVEN E. EAVES,
 APPELLEES                                                    §   SHELBY COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On October 24, 2018, the Clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5 (“A party who is not excused by statute or these rules from
paying costs must pay--at the time an item is presented for filing--whatever fees are required by
statute or Supreme Court order”). Appellant was informed that failure to remit the filing fee on or
before November 5, 2018, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not complied with the Court’s request or otherwise
responded to the October 24 notice.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered November 28, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.


                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 28, 2018


                                         NO. 12-18-00292-CV


                             VELVIN OIL COMPANY, INC.,
                                      Appellant
                                         V.
                  R & S TRUCKING, A PARTNERSHIP, TOMMY E. EAVES,
                         REBECCA A. EAVES, STEVEN E. EAVES,
                                      Appellees


                                Appeal from the 123rd District Court
                        of Shelby County, Texas (Tr.Ct.No. 12CV31,990)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.